Johnson, J.
The case involves no new question requiring either a detailed statement of the evidence or an extended discussion of the controlling principles of law.
The evidence on which the plaintiff relies is sufficient to support these inferences: (1) that Jones, the driver of the Plymouth, was negligent in that he was driving along Angier Avenue at a high and unlawful rate of speed and failed to exercise due care in keeping a proper lookout; (2) that Childress was negligent in that he operated the Chevrolet truck from a private driveway into or upon Angier Avenue in the nighttime without *489lights or signal and without exercising due care to maintain a proper lookout; and (3) that the collision was the direct and proximate result of the independent, negligent acts or omissions of the defendant Jones and the independent, negligent acts or omissions of the defendant Chil-dress, with the negligence of each driver uniting and concurring and contributing as a proximate cause in producing the collision and the resultant injuries to the plaintiff.
True, the crucial evidence on which the plaintiff relies is sharply contradicted by the evidence of the defendants. And it may be conceded that the evidence on which the defendant Childress relies, omitted here as not being pertinent to decision, was sufficient to have sustained a jury-finding in his favor, either on the ground that' he was free of negligence or upon the theory that in any event the negligence of the defendant J ones was the sole proximate cause of the collision. Nevertheless, a study of the record impels the conclusion that the evidence adduced made out a prima facie case of actionable negligence against the defendant Childress and also against the defendants Jones and Page on the theory of concurrent negligence, under application of the principles illustrated and explained in the decisions cited in Bumgardner v. Allison, 238 N.C. 621, top p. 626, 78 S.E. 2d 752, mid. p. 756. See also Blalock v. Hart, 239 N.C. 475, 80 S.E. 2d 373.
The court below properly submitted the ease to the jury. The verdict and judgment will be upheld.
No error.